DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
None of the substitute specifications filed after 1/6/2016 have been entered because they do not conform to 37 CFR 1.125(b) and (c) because: they introduce new matters.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Beaulieu and his interpreter, Nathalie Dusabeyesu Teta on 9/20/2021.

The following claim set supersedes all claim amendments filed previously.
The claim set filed on 9/15/2020 has been amended as follows: 
1.  (Currently amended)   An assembly of at least two mosaic pieces made of wood, each having a groove[[,]] and a fastening device for joining said two mosaic pieces together, said device comprising an elongated clip core comprising[ ;] at least one wing member, 
wherein each said wing member is terminated by a perpendicular protruding tip; said at least one wing member attached to and extending a portion of the length of said clip core, said 
wherein each said groove being longitudinal with ends terminated by a protruding void tip at a distal end thereof and said fastening device [[being inserted into]] positioned within each said groove of said mosaic pieces [[until]] such that said elongated clip core ended by said protruding tips coincides inside said groove, with said protruding tips of said fastening device coinciding inside said protruding void tips of each said groove to thereby hold said mosaic pieces together, said protruding void tips of each said groove comprising an exterior angle providing a space for said perpendicular protruding tip and opposing surfaces of the at least two mosaic pieces slanted to form an angle of about 0.5 degrees therebetween, providing an inverted “V” shape space between the at least two mosaic pieces. 
2.   (Canceled)
3.   (Original) The fastening device of claim 1, wherein said fastening device can be made from a material chosen from a list of materials including plastic, metal, ferrous material, and wood.
4-7.   (Canceled)
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: None of the references of record teach “opposing surfaces of the at least two mosaic pieces slanted to form an angle of about 0.5 degrees therebetween, providing an inverted “V” shape space between the at least two mosaic pieces” in combination with remaining limitations in Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9/22/2021